On Rehearing.
On the application for rehearing the attention of the court is called to the fact that the minor defendant, having necessarily accepted the succession of his deceased father with benefit of inventory, ought not to be condemned beyond the property inherited.
It is therefore ordered, adjudged, and decreed that the judgment heretofore handed down be amended in so far as to restrict the execution thereof, as against the minor defendant, Theodore Fontelieu, Jr., to the property inherited by him from his deceased father, Charles Fontelieu.
Rehearing refused.